Citation Nr: 0314488	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  99-15 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for a left fourth 
finger proximal phalanx fracture.

2.  Entitlement to a compensable evaluation for a right hand 
scar.

3.  Entitlement to service connection for residuals of a head 
injury.

4.  Entitlement to service connection for sterility, claimed 
as due to venereal warts.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the Waco, 
Texas, VA Regional Office (RO) in May 1997 and March 1999.

In his April 1998 Notice of Disagreement, the veteran 
requested a VA hearing; however, he withdrew his hearing 
request in a September 1999 submission.

Previously, the veteran's appeal included the issues of 
entitlement to an increased evaluation for PTSD and 
entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).  The RO, however, granted a 100 percent 
evaluation for PTSD in a November 2002 rating decision and 
simultaneously informed the veteran that the 100 percent 
grant was a full grant of the benefits sought on appeal and 
that the TDIU claim was deemed withdrawn.

Also, it appears that the veteran has initiated an appeal as 
to the March 1999 denial of entitlement to service connection 
for hepatitis C.  This matter is thus addressed in the REMAND 
section of this decision. 


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran's left fourth finger disability is productive 
of degenerative changes, as shown by x-rays, and pain.

3.  The veteran's right hand scar has been shown to be 
completely asymptomatic, notably in terms of pain and 
tenderness.  

4.  There is no competent medical evidence suggesting a 
causal relationship between any current neurological symptoms 
of the head and service.

5.  There is no competent medical evidence of current 
sterility.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for a left 
fourth finger proximal phalanx fracture have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5227 (2002); 67 Fed. Reg. 48784-48787 (July 26, 2002).

2.  The criteria for a compensable evaluation for a right 
hand scar have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.31, 
4.118, Diagnostic Code 7804 (2002); 67 Fed Reg. 49590-49599 
(July 31, 2002).

3.  Residuals of a head injury were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2002).

4.  Sterility, claimed as due to venereal warts, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties of the VA

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was enacted.  The VCAA 
redefines the VA's obligations with respect to its duty to 
assist the claimant with the development of facts pertinent 
to a claim and includes an enhanced duty to notify the 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  See also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991)

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
the VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran 
and has afforded him a VA examination addressing his service-
connected disorders.  The determination of the Board that an 
examination addressing the veteran's claimed residuals of a 
head injury and sterility is not necessary to satisfy 
38 U.S.C.A. § 5103A will be addressed in further detail 
below.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met, as the RO 
informed him of the need for such evidence in a November 2002 
Supplemental Statement of the Case.  See 38 U.S.C.A. § 5103.   
This issuance, which includes the newly enacted provisions of 
38 C.F.R. § 3.159, also contains a specific explanation of 
the type of evidence necessary to substantiate the veteran's 
claims, as well as which portion of that evidence (if any) 
was to be provided by him and which portion the VA would 
attempt to obtain on his behalf.  The specific requirements 
for a grant of the benefits sought on appeal will be 
discussed in further detail below, in conjunction with the 
discussion of the specific facts of this case.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Claims for compensable evaluations

A.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In cases in which a claim for a higher initial 
evaluation stems from an initial grant of service connection 
for the disability at issue, however, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the appeal.  See generally Fenderson v. West, 
12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  In every instance where 
the rating schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.

The United States Court of Appeals for Veterans Claims 
(Court) has held that if the applicable laws or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  In a recent precedent opinion, however, the VA 
Office of General Counsel determined that when a provision of 
the VA rating schedule is amended while a claim for an 
increased rating under that provision is pending, the Board 
should first determine whether the intervening change is more 
favorable to the veteran.  If the amendment is more 
favorable, the Board should apply that provision to rate the 
disability for periods from and after the effective date of 
the regulatory change.  The Board, however, may apply only 
the prior regulation to rate the veteran's disability for 
periods preceding the effective date of the regulatory 
change.  See VAOPGCPREC 3-2000 (April 10, 1999).

B.  Left fourth finger fracture

In a March 1969 rating decision, the RO granted service 
connection for a fracture of the right fourth finger on the 
basis of in-service evidence and assigned a noncompensable 
evaluation, effective from February 1968.  In the appealed 
March 1999 rating decision, however, the RO recharacterized 
the disability on appeal as a fracture of the proximal 
phalanx of the fourth finger of the left hand following a 
reconsideration of the veteran's medical history.  The RO 
continued the noncompensable evaluation.

During his January 2002 VA hand, thumb, and fingers 
examination, the veteran complained of cramps and 
"unremitting continuing symptoms as opposed to flare" in 
the area of the left ring finger.  The examination revealed 
full range of motion of the hands and fingers, and the 
examiner found no evidence of functional loss of the left 
hand and fingers.  X-rays revealed an old healed fracture of 
the distal aspect of the proximal phalanx of the left fourth 
finger, an ossicle at the tip of the left ulnar styloid 
process either representing an accessory ossicle or an old 
avulsion fracture, mild degenerative joint disease at the 
left fifth distal interphalangeal joint, and questionable 
minimal degenerative joint disease at the left first 
carpometacarpal joint.  

The RO has evaluated the veteran's left fourth finger 
fracture at the noncompensable rate under 38 C.F.R. § 4.71a, 
Diagnostic Code 5227.  During the pendency of this appeal, 
the diagnostic codes concerning musculoskeletal disabilities 
of the digits of the hands were revised.  67 Fed. Reg. 48784-
48787 (July 26, 2002).  The veteran was notified of these 
changes in a November 2002 Supplemental Statement of the 
Case.

Diagnostic Code 5227, however, was not substantially revised.  
Under both the old and new sets of criteria, ankylosis of a 
finger other than the thumb, index, or middle fingers 
warrants a maximum zero percent evaluation.

The Board also notes that, under the newly enacted provisions 
of Diagnostic Code 5230, a maximum zero percent evaluation is 
assigned in cases of limitation of motion of the ring and 
little fingers.

The Board has therefore considered whether any other 
diagnostic codes provide a basis for a compensable 
evaluation.  There is, however, no evidence of ankylosis of 
both the ring and little fingers, as would warrant a 10 
percent evaluation under both versions of Diagnostic Code 
5223.  

Nevertheless, the Board must also consider evidence of 
painful motion and functional loss due to pain, particularly 
in cases of arthritis.  DeLuca v. Brown, 8 Vet. App. 202, 
204-07 (1996); 38 C.F.R. §§ 4.40, 4.45, 4.59.  In this case, 
the veteran's complaints of pain in his left fourth finger 
have been well-documented, and degenerative changes of the 
left hand and fingers were revealed on x-ray.  Although these 
changes did not specifically involve the fourth finger, there 
is no clear indication from the record that their development 
is completely independent of the service-connected left 
fourth finger fracture.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998) (when it is not possible to separate the 
effects of a nonservice-connected condition from those of a 
service-connected condition, reasonable doubt should be 
resolved in the claimant's favor with regard to the question 
of whether certain signs and symptoms can be attributed to 
the service-connected condition).  

Nonetheless, there is no basis for a compensable evaluation 
under the noted diagnostic codes.  Even considering the 
veteran's functional loss due to his pain, unfortunately 
there is no diagnostic code under which a compensable rating 
can be awarded. 

C.  Right hand scar

The diagnostic criteria for evaluating skin disorders have 
also been recently revised.  67 Fed Reg. 49590-49599 (July 
31, 2002).  These revisions, however, have been minimal with 
regard to scars not involving the head, face, and neck.  

Under the old diagnostic code provisions, effective through 
August 29, 2002 and subsequently under Karnas, a maximum 10 
percent evaluation may be assigned in cases of a poorly 
nourished and repeatedly ulcerated superficial scar 
(Diagnostic Code 7803) or an objectively painful superficial 
scar (Diagnostic Code 7804).  Alternatively, such a scar 
could be evaluated on the basis of limitation of function of 
the part affected under Diagnostic Code 7805.

Under the new diagnostic code provisions, effective only from 
August 30, 2002, a maximum 10 percent evaluation may be 
assigned in cases of an unstable superficial scar (Diagnostic 
Code 7803) or a painful superficial scar (Diagnostic Code 
7804).  Alternatively, such a scar could be evaluated on the 
basis of limitation of function of the part affected under 
Diagnostic Code 7805.

In this case, however, there is simply no evidence that the 
veteran's right hand scar, for which service connection has 
been in effect at the noncompensable rate since February 
1968, is in anyway symptomatic or disabling.  During his 
January 2002 VA scars examination, the veteran had no 
complaints regarding this scar, and there was no limitation 
of motion of any right hand finger.  Also, the scar was noted 
to not be tender, adherent, ulcerated, elevated, or 
depressed.  Only minimal disfigurement was noted.  The 
diagnosis was scars, stable and not limiting or cosmetically 
disfiguring.

Given such evidence, the Board finds no basis for determining 
that any of the aforementioned criteria, old or revised, for 
a compensable evaluation for a scar in the right hand area 
have been met.  Accordingly, the preponderance of the 
evidence is against the veteran's claim, and this claim must 
be denied.  In reaching this determination, the Board 
acknowledges that the VA is statutorily required to resolve 
the benefit of the doubt in favor of the veteran when there 
is an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b). 

D.  Consideration under 38 C.F.R. § 3.321(b)(1)

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that the service-connected disabilities addressed in this 
decision have markedly interfered with his employment status 
beyond that interference contemplated by the assigned 
evaluations, and there is also no indication that these 
disorders have necessitated frequent periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

III.  Service connection claims

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Also, certain 
chronic diseases, including organic neurological disorders, 
may be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

The veteran's service medical records are negative for any 
head injuries or other neurological complaints, other than 
headaches in February 1966.  He was seen for complaints of 
blackouts in July 1990.  In March 1991, more than 22 years 
following his discharge from service, the veteran was treated 
for an assault injury to his right parietal area, and an 
impression of a post-traumatic headache without loss of 
consciousness was rendered.  In February 1997, the veteran 
reported seizures dating back to February 1967.  There is, 
however, no medical opinion or other evidence suggesting that 
a current neurological disorder is etiologically related to 
service.  

During service, in March 1964, the veteran was treated for a 
body rash.  Minimal venereal warts were also noted on a 
February 1969 VA examination, and service connection for this 
disorder was denied in a March 1969 rating decision.  As 
indicated above, however, the veteran is not specifically 
seeking service connection for venereal warts but instead 
seeks service connection for sterility as due to venereal 
warts.  To date, however, the veteran has provided no medical 
evidence indicating treatment for sterility.

In this case, there is no evidence of record suggesting that 
a current neurological disorder, if present, is etiologically 
related to service.  There is also no evidence of record 
indicating current sterility.

The Board acknowledges that, to date, the questions of the 
nature and etiology of the veteran's claimed disorders have 
not been addressed in the context of a VA examination 
conducted by an examiner who reviewed the veteran's claims 
file.  Such examinations are "necessary" under 38 U.S.C.A. 
§ 5103A(d) when:  (1) there is competent evidence that the 
veteran has a current disability (or persistent or recurrent 
symptoms of a disability), (2) there is evidence establishing 
that the veteran suffered an event, injury or disease in 
service or has a disease or symptoms of a disease within a 
specified presumptive period, (3) there is an indication the 
current disability or symptoms may be associated with 
service, and (4) there is not sufficient medical evidence to 
make a decision.  See 38 U.S.C.A. § 5103A(c)(4).  

In this case, however, there is no objective evidence 
indicating related diseases or symptoms in service and no 
suggestion in the medical evidence of record of an 
etiological link with service with regard to either of the 
claimed disorders.  As such, an examination is not 
"necessary" in this case.  See Wells v. Principi, No. 02-
7404 (Fed. Cir. Apr. 29, 2003).  

Indeed, the only evidence supporting the veteran's claims is 
his own lay opinion, as indicated in his July 1999 
Substantive Appeal.  The veteran, however, has not been shown 
to possess the requisite training or credentials needed to 
render a diagnosis or a competent opinion as to medical 
etiology.  Accordingly, his lay opinion does not constitute 
competent medical evidence and lacks probative value.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Overall, the preponderance of the evidence is against the 
veteran's claims for service connection for residuals of a 
head injury and sterility, and these claims must be denied.  
Again, as the preponderance of the evidence is against the 
veteran's claims, the provisions of 38 U.S.C.A. § 5107(b) are 
not applicable.


ORDER

The claim of entitlement to a compensable evaluation for a 
left fourth finger proximal phalanx fracture is denied.

The claim of entitlement to a compensable evaluation for a 
right hand scar is denied.

The claim of entitlement to service connection for residuals 
of a head injury is denied.

The claim of entitlement to service connection for sterility, 
claimed as due to venereal warts, is denied.


REMAND

In a March 1999 rating decision, the RO denied entitlement to 
service connection for hepatitis C.  This issue was listed in 
the veteran's May 1999 Notice of Disagreement, but the RO did 
not include this issue in the June 1999 Statement of the 
Case.  As such, it is incumbent upon the RO to issue a 
Statement of the Case addressing this particular issue.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 38 C.F.R. 
§ 19.26 (2002).

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should issue a Statement of 
the Case addressing the issue of 
entitlement to service connection 
for hepatitis C.  This issuance 
should include consideration of the 
provisions of 38 C.F.R. §§ 3.102 and 
3.159 (2002), and the veteran's 
rights and responsibilities in 
completing an appeal should be fully 
explained as well.

The veteran has the right to submit additional evidence and 
argument on the this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

